IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40897

STATE OF IDAHO,                                )     2013 Unpublished Opinion No. 808
                                               )
       Plaintiff-Respondent,                   )     Filed: January 31, 2013
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
THOMAS RICHARD MOORE,                          )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Thomas Richard Moore pled guilty to aiding and abetting malicious injury to property.
I.C. § 18-7001. The district court sentenced Moore to a unified term of three years, with a
minimum period of one and one-half years. Moore filed an I.C.R 35 motion, which the district
court denied. Moore appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                               1
record, including the new information submitted with Moore’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Moore’s Rule
35 motion is affirmed.




                                              2